Filed Pursuant to Rule 424(b)(3) Registration No. 333-156742 HINES GLOBAL REIT, INC. SUPPLEMENT NO.7 DATEDNOVEMBER8,2011 TO THE PROSPECTUS DATED APRIL 29, 2011 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Global REIT, Inc., dated April 29, 2011 (the “Prospectus”) and Supplement No. 6 dated October 25,2011. Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A.To update disclosures in the Management Sectionof the Prospectus and B. To update disclosures in theOur Real Estate Investments Sectionof the Prospectus. A. Updates to theManagement Section Ourboard of directors of Hines Global elected the following persons to the following positions effective as of November 1, 2011: · Sherri W. Schugart served as the Chief Financial Officer for us and the general partner of our Advisor,but tendered her resignation of these positions, effective as of November 1, 2011, in connection with the newappointments that were made by our board of directors. Ms. Schugart was elected to serve inthe position of Chief Operating Officer for us and the general partner of our Advisor, effective November 1, 2011. · Ryan T. Sims served as the Chief Accounting Officer for us and the general partner of our Advisor, but tendered his resignation of these positions, effective as of November 1, 2011, in connection with the newappointments that were made by our board of directors. Mr. Sims was elected to serve inthe position of Chief Financial Officer and Secretary for us and the general partner of our Advisor, effective November 1, 2011. · J. Shea Morgenroth was elected to serve inthe position of Chief Accounting Officer and Treasurerfor usand the general partner of our Advisor. Prior to November 1, 2011, Mr. Morgenroth served as Senior Controller for us and our Advisor. In addition, Frank R. Apollo served as Senior Vice President – Finance; Treasurer and Secretary for us and the general partner of our Advisorbut tendered his resignation of certain of these positions, effective as of November 1, 2011, in connection with the newappointments that were made by our board of directors. Mr. Apollo will continue his role as Senior Vice President – Finance of the general partner ofour Advisorand as Director and Senior Vice President – Finance; Treasurer and Secretary of the Dealer Manager. Below are revisions to certain disclosures in our Prospectus as a result of the organizational changes described above. 1 1.The table on page 51 of the Prospectus under the caption, "Our Officers and Directors,"is hereby deleted and replaced in its entirety with the following: Name Age Position and Office with Hines Global Jeffrey C. Hines
